Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 2, 3, 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090125650 A1	 to Sebire; Benoist in view of US 20180310338 A1 to Li; Yanchun et al.

Re: Claim(s) 1, 9
Sebire discloses a method for performing uplink transmission in a wireless local area network (WLAN) system, the method comprising: receiving, by an access point (AP), 
wherein the buffer state report frame is a frame in which a first frame and a second frame are aggregated, wherein the first frame includes a first traffic identifier (TID) indicating a transmission priority level of first traffic buffered in the receiving STA and first queue size information indicating an amount of the first traffic, and wherein the second frame includes a second TID indicating a transmission priority level of second traffic buffered in the receiving STA and second queue size information indicating an amount of the second traffic (0058 and Fig. 6 – multiple RBGs with respective buffer sizes included in long BSR.  0060 - Buffer status reports in E-UTRAN may allow differentiation between radio bearers with different quality of service (QoS) requirements. To allow for QoS differentiation at the eNB, in certain embodiments, a priority-based buffer status report is provided, where a priority buffer status report may be a "reduced" buffer status report which contains buffer status information for different priority classes.  A total of 4 RBGs may include two bits for identification of the group.  The Examiner points out that per the claim language, no explicit indication of priority level is claimed.  Rather, the TID merely indicates a priority level.  Therefore, a two bit RBG identifier for a radio bearer group associated with a particular priority class, is analogous to the claimed TID); 
Sebire does/do not appear to explicitly disclose transmitting, by the AP, a trigger frame for a plurality of user STAs participating in uplink multi-user (UL MU) transmission on the basis of the received buffer state report frame.  
However, attention is directed to Li which discloses said limitation (
Sebire invention by employing the teaching as taught by Li to provide ***.  The motivation for the combination is given by Li (0002 - The present invention relates to the field of wireless communications technologies, and in particular, to an access method and apparatus.  0013 - Embodiments of the present invention provide an access method and apparatus, so as to enable, as far as possible, multiple stations to perform parallel random access on multiple channels at the same time, and improve random access efficiency. To achieve the foregoing objective, the following technical solutions are used in the embodiments of the present invention).
Sebire in view of Li further discloses a wireless device comprising a transceiver and processor (Sebire – Fig. 2 and 0037 – network device, Li – Fig. 1 – AP disclosed.  Examiner points out that transceiver and processor are inherent to an access point).

Re: Claim(s) 4
Sebire in view of Li discloses those limitations as set forth in the rejection of claim(s) 1 above.
Sebire further discloses wherein the first traffic and the second traffic are included in the same transmission queue (implicit – the Examiner points out that in the given context of Sebire, the purpose of reporting the long BSR is to help allocate future resources (0062).  Therefore, such resources would be for the data being buffered at the UE which are indicated in the long BSR.  Thus, the resources would be directed a plurality of radio bearer groups (i.e.  all the RBGs are queued for a particular set of resources)).

Re: Claim(s) 5
Sebire in view of Li discloses those limitations as set forth in the rejection of claim(s) 1 above.
Sebire further discloses wherein the buffer state report frame is transmitted in an unsolicited manner (Fig. 4 – BSR is based on monitoring buffers (410) and satisfying certain conditions (430, 440)).

Re: Claim(s) 6
Sebire in view of Li discloses those limitations as set forth in the rejection of claim(s) 1 above.
Sebire further discloses wherein the first TID and the second TID indicate different transmission priority levels (0060 – different priority classes).

Re: Claim(s) 7
Sebire in view of Li discloses those limitations as set forth in the rejection of claim(s) 1 above.
Sebire further discloses wherein the buffer state report frame is a frame in which a third frame is further aggregated, the third frame including a third TID indicating a transmission priority level of third traffic buffered in the receiving STA and third queue size information indicating an amount of the third traffic (Fig. 6 – 4 RBGs disclosed.  Also see analysis of the rejection of claim 1).

Re: Claim(s) 8
Sebire in view of Li discloses those limitations as set forth in the rejection of claim(s) 1 above.
Sebire further discloses wherein the first to third TIDs indicate different transmission priority levels (see analysis of the rejection of claims 1, 6, and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415